Hall, J. I
Semble that an action could be brought by a wife to recover for herself and minor children property which had been set apart ¿o' her husband as a homestead, although he was in life at the time of the commencement of the action and at the time of the trial. 67 Ga., 368; 61 Id., 501; Glover et. al. vs. Stamps et. al, and Braswell & Son vs. McDaniel, (Sept. Term, 1884.)
(a.) If the abstract of title was not sufficiently full in not showing to whom the homestead was set apart, it would have been made clear *368by the introduction of the record, and there was.no material variance between the proof and the pleadings.
Josiah Holland; Black, Dell & Wade, by Harrison & Peeples, for plaintiff in error.
James K. Hines, for defendant.
2. If the husband should have been joined as a plaintiff, he could have been made a party plaintiff by amendment. This would not be adding a new and distinct party or a new and distinct cause of action. Code, §§3479, 3480, 3487 and cit., 3486 and cit.
Judgment reversed.